DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, and 5-16 are pending.
Claims 14-16 are withdrawn from examination.
Applicants have canceled claims 3 and 4 and incorporated the features into independent claim 1.

Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1, 2, and 5-13 has been withdrawn. 

Election/Restrictions
Claims 1, 2, and 5-13 are allowable. The restriction requirement among the groups, as set forth in the Office action mailed on 5/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/14/2021 is partially withdrawn.  Claim 14, directed to a process for producing an elastic article by using an elastic fiber of claim 1 is no longer withdrawn from s 15 and 16, directed to products (elastic fiber and elastic article) remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Kirsten Grueneberg on 2/7/2022 and Eric Myers on 2/22/2022.


The application has been amended as follows: 
Cancel claims 15 and 16.

In the specification:
On page 5, lines 3-4, replace “[Fig. 18] Fig. 18(a), Fig. 18(c) and Fig. 18(d) show elastic recoveries and Fig. 18(b) shows energy loss rate.” with 
--[Fig. 18] Fig. 18(a) shows elastic recoveries and Fig. 18(b) shows energy loss rate.--.
On page 23, line 4, replace “Results were shown in Figs. 18(a) to 18(d).”  with 
--Results were shown in Figs. 18(a) to 18(b).--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach the claimed process regarding the formation of polyurethane fibers that includes spinning at a rate of 2,500 to 10,000 m/min, and further, regarding the claimed raw material composition that comprises of a crosslinker containing one or more polyester polyol units, while the further, the raw material composition comprises less than 5 wt% of the non-polyether crosslinker.
The closest prior art includes the JP reference, however, the reference only teaches of the polyurethane fibers formed via spinning at the claimed rates.  The JP reference lacks teaching of the combined features regarding the polyester polyol and of composition of less that 5 wt% of the non-polyether crosslinker.

Reviewing the Schuette reference, the reference stated in the reference (claim 38) of the spinning speed from 1 m/min to 1000 m/min.  This is distinct from the claimed spinning rate of the present invention, thereby, the reference would not be viable in combining with the JP reference.
The remaining references, see Yu, Taniguchi, Vedula, and Kuwamura would not address the deficiencies of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726